 

Exhibit 10.5 

 



STOCK REPURCHASE AGREEMENT

 

This Stock Repurchase Agreement (this “Agreement”) is entered into as of this
22nd day of January 2018, by and among Hometown International, Inc., a Nevada
corporation (the "Company"), and Benchmark Capital LLC (the "Stockholder").

 

RECITALS

 

WHEREAS, the Stockholder purchased 7,000 units from the Company in August 2014,
said units consisting of 7,000 shares of common stock of the Company (the
"Shares") and 14,000 warrants which expired pursuant to the terms thereof on
September 30, 2017;

 

WHEREAS, the Stockholder desires to sell the Shares to the Company, and the
Company is willing to repurchase the Shares from the Stockholder upon the terms
and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements of the parties
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:

 

SECTION 1



REPURCHASE AND SALE OF SHARES; CLOSING

 

1.1       Repurchase and Sale of Shares. On the terms and subject to the
conditions set forth in this Agreement, the Company agrees to purchase from the
Stockholder and the Stockholder agrees to sell, transfer, convey and deliver to
the Company all of the Shares for an aggregate purchase price of Five Thousand,
Two Hundred and Fifty dollars ($5,250.00) (the “Purchase Price”).

 

1.2       Payment for Shares. Simultaneous with the execution and delivery of
this Agreement, the Company shall pay the Purchase Price by the issuance and
delivery to the Stockholder of a Promissory Note (the “Note”) in the form
attached hereto as Exhibit A.

 

1.3       Closing Date. The consummation of the transactions contemplated by
this Agreement (the “Closing”) shall take place simultaneous on the date of
execution and delivery of this Agreement (the “Closing Date”) and any other
appropriate documentation between the parties (via overnight delivery,
facsimile, electronic transmission, or by any other means as agreed upon by the
parties hereto in writing), or such other time or place as shall be mutually
agreed upon by the parties to this Agreement.

 

1.4       Deliverables by the Company. At the Closing, the Company shall deliver
to the Stockholder (i) this Agreement and (ii) the Note, both duly executed by
the Company.

 

Page 1 of 5

 

 

1.5      Deliverables by the Stockholder. At the Closing, the Stockholder shall
deliver to the Company this Agreement. The execution and delivery of this
Agreement by the Stockholder to the Company evidences the irrevocable
appointment by the Stockholder of any officer, employee or agent of the Company
as its attorney to cancel or transfer the Shares on the books of the Company
with full power of substitution.

 

SECTION 2



REPRESENTATIONS AND WARRANTIES

 

2.1       Representations and Warranties of the Stockholder. The Stockholder
represents and warrants to the Company as follows:

 

2.1.1      Power and Authority. The Stockholder has the power and authority to
execute and deliver this Agreement and consummate the transactions contemplated
hereby.

 

2.1.2     Validity; Enforceability. This Agreement has been duly executed by the
Stockholder, and constitute legal, valid and binding obligations of the
Stockholder, enforceable in accordance with its terms except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors' rights generally and
general principles of equity (whether considered in an action at law or in
equity).

 

2.1.3     No Encumbrances, Etc. The Stockholder is the owner of record of all
right, title and interest (legal and beneficial), free and clear of all liens,
in and to the Shares. Upon delivery of this Agreement and delivery to the
Stockholder of the Purchase Price, good, valid and marketable title to the
Shares, free and clear of all liens, encumbrances, equities, claims, liabilities
or obligations, whether absolute, accrued, contingent or otherwise, will be
transferred to the Company.

 

2.1.4     Knowledge; Access. The Stockholder has such knowledge and experience
in financial and business matters and has been furnished access to such
information and documents concerning the Company that it is capable of
evaluating the merits and risks of accepting the Purchase Price in exchange for
the Shares and the other terms and conditions of this Agreement. The Stockholder
has had an opportunity to ask questions and receive answers concerning the terms
and conditions of this repurchase and to obtain additional information regarding
the Company's plans and future prospects.

 

2.1.5     Accredited Investor Status. The Stockholder is an "accredited
investor" as such term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended.

 

Page 2 of 5

 

 

2.2       Representations and Warranties of the Company. The Company represents
and warrants to the Stockholder as follows:

 

2.2.1     Power and Authority. The Company has the power and authority to
execute and deliver this Agreement and consummate the transactions contemplated
hereby.

 

2.2.2     Organization and Qualification. The Company is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Nevada.

 

2.2.3     Validity; Enforceability. This Agreement and the Note have been duly
executed by the Company, and constitute legal, valid and binding obligations of
the Company, enforceable in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and general principles of equity (whether considered
in an action at law or in equity).

 

SECTION 3



MISCELLANEOUS

 

3.1       Notices. In order to be effective, any notice or other communication
required or permitted hereunder, shall, unless otherwise stated herein, be in
writing and shall be transmitted by messenger, delivery service, mail or
telecopy, as specified below:

 

If to the Company:

 

Hometown International, Inc.



25 E. Grant Street



Woodstown, NJ 08098 

 

If to the Stockholder:

 

Benchmark Capital LLC



P. O. Box 25064



Winston Salem, NC 27114

 

or at such other address as a party shall designate in a written notice to the
other parties hereto given in accordance with this Section 3.1. All notices and
other communications shall be effective (a) if sent by messenger or delivery
service, when delivered, (b) if sent by mail, five (5) days after having been
sent by certified mail, with return receipt requested, or (c) if sent by
telecopier with receipt acknowledged, when sent.

 

3.2     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.

 

3.3     Entire Agreement, Amendment. This Agreement constitutes the entire
agreement between the Company and Stockholder with respect to the transactions
contemplated hereby and thereby; supersedes all prior or contemporaneous
negotiations, communications, discussions and correspondence concerning the
subject matter hereof; and may be amended or modified only with the written
consent of the Company and the Stockholder.

 

Page 3 of 5

 

 

3.4     Severability of Provisions. If any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement, and the parties shall use their respective best efforts to negotiate
and enter into an amendment to this Agreement whereby such provision will be
modified in a manner that is consistent with the intended economic consequences
of the invalid provision and that, as modified, is legal and enforceable.

 

3.5     Governing Law. This agreement shall be governed by and construed in
accordance with the internal laws of the State of New Jersey without giving
effect to any choice of law or conflict, provision or rule (whether of the State
of New Jersey or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of New Jersey to be applied.

 

3.6     Counterparts. This Agreement may be executed in separate counterparts,
either of which, when so executed, shall be deemed to be an original and both of
which, when taken together, shall constitute but one and the same agreement.

 

3.7     Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, notwithstanding any
investigation made by either party.

 

3.8      Further Assurances. Each party shall at any time and from time to time
after the date hereof take whatever actions the other party or its affiliates or
agents reasonably request to effectuate, record, evidence or perfect its
transfer of the Shares to the Company pursuant to this Agreement or to otherwise
effectuate or consummate any of the transactions contemplated hereby. Any
expenses incurred by the party being requested to take any further action
pursuant to this Agreement shall be paid in advance by the party making such
request.

 

[Remainder of Page Intentionally Omitted; Signature Pages to Follow]

 

Page 4 of 5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Stock Repurchase
Agreement to be executed the day and year first written above.

 



  HOMETOWN INTERNATIONAL, INC.         By: /s/Paul F. Morina   Name:     Paul F.
Morina        Title:       President         BENCHMARK CAPITAL LLC         By:
/s/James T. Patten   Name:     James T. Patten       

Title:       Manager

 

Page 5 of 5